


SECOND AMENDMENT TO
WAIVER AGREEMENT


THIS SECOND AMENDMENT TO WAIVER AGREEMENT dated as of October 16, 2013 (the
“Agreement”) is entered into among Tech Data Corporation, a Florida corporation
(the “Borrower”), the Lenders party hereto, the Guarantors party hereto and Bank
of America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer entered into that certain Credit
Agreement dated as of September 27, 2011 (as amended or modified from time to
time, the “Credit Agreement”);


WHEREAS, the Borrower, the Required Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Waiver Agreement dated as of
April 30, 2013, as amended by that certain First Amendment (the “First
Amendment”) to Waiver Agreement dated as of July 29, 2013 (as amended, the
“Waiver Agreement”); and


WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
certain amendments to the Waiver Agreement, as more specifically set forth
herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendment. The Waiver Agreement is hereby amended as follows:


(a)    In the fifth Recital to the Waiver Agreement, clause (i), which includes
the definition of “Affected Quarterly Financial Statements”, is hereby amended
to refer to “its financial statements for the fiscal quarters ending April 30,
2013, July 31, 2013 and October 31, 2013”.


(b)    In Section 1(a) of the Waiver Agreement, each reference to “October 31,
2013” is hereby replaced with a reference to “January 31, 2014”.


(c)    In the proviso at the end of Section 1(b) of the Waiver Agreement, which,
for the avoidance of doubt, was further amended by the First Amendment, the
reference to “October 31, 2013” in the as-amended proviso set forth in the First
Amendment is hereby replaced with a reference to “January 31, 2014”.


(d)    Section 1(c) of the Waiver Agreement is hereby amended and restated in
its entirety to read as follows:


“(c)    waive any Default that may occur pursuant to Section 9.01(e) of the
Credit Agreement as a result of violations of any agreement or instrument
governing Indebtedness or a Guarantee of the Borrower due to (i) the Specified
Matters or (ii) the failure to file with the SEC or to transmit to holders
thereunder the 2013 Financial Statements or the Affected Quarterly Financial
Statements as and when required by the terms thereof (A) in the case of the any
agreement or

1
CHAR2\1536559v3

--------------------------------------------------------------------------------




instrument governing Indebtedness of the Borrower (other than Material Debt
Agreements (as defined below)), until the earlier of (x) December 31, 2013 and
(y) the date of acceleration of such Indebtedness or enforcement of a lien
securing such Indebtedness, and (B) in the case of Material Debt Agreements,
until the earlier of (x) November 15, 2013 and (y) the date of acceleration of
such Indebtedness or enforcement of a lien securing such Indebtedness.”


2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of the following:


(a)    counterparts of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders and the Administrative Agent;


(b)    a fee equal to 5 basis points (0.05%) on the aggregate Commitment of each
Lender that executes this Agreement, payable to the Administrative Agent for the
account of each such Lender; and


(c)    counterparts of a letter agreement dated as of the date hereof and duly
executed by the Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated.


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Facility Guaranty or the Loan Documents.


(c)    Except as expressly provided herein, the amendments set forth herein do
not modify or affect the Loan Parties’ obligations to comply fully with (i) the
terms of Sections 5.02, 7.01, 7.02, 7.03, 7.08, 7.09 or 7.13 of the Credit
Agreement for any future periods or any other duty, term, condition or covenant
contained in the Credit Agreement or any other Loan Document, including, but not
limited, to satisfaction of Section 8.13 for the fiscal year ending January 31,
2013 or (ii) the terms of Section 8.13 for any period covered by the Prior
Financial Statements. The above amendments are limited solely to the waivers
provided in the Waiver Agreement and nothing contained in this Agreement shall
be deemed to constitute a waiver of any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Document or under applicable law.


(d)    After giving effect to this Agreement, the Borrower represents and
warrants to the Lenders that (i) except with respect to the Specified Matters,
the representations and warranties of the Borrower set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case they were true and
correct as of such earlier date and (ii) except with respect to the Specified
Matters, no event has occurred and is continuing which constitutes a Default or
an Event of Default.

2
CHAR2\1536559v3

--------------------------------------------------------------------------------






(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(f)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.


(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA.


[remainder of page intentionally left blank]


    

3
CHAR2\1536559v3

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:            TECH DATA CORPORATION,
a Florida corporation


By: /s/ CHARLES V. DANNEWITZ        
Name: Charles V. Dannewitz    
Title: Senior Vice President, Treasurer


GUARANTORS:        TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz    
Title: Senior Vice President, Treasurer    


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation
                
By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President, Treasurer    





TECH DATA CORPORATION
SECOND AMENDMENT TO WAIVER AGREEMENT





--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ ROBERT RITTELMEYER    
Name: Robert Rittelmeyer
Title: Vice President




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender


By: /s/ PATRICK MARTIN         
Name: Patrick Martin
Title: Director



TECH DATA CORPORATION
SECOND AMENDMENT TO WAIVER AGREEMENT





--------------------------------------------------------------------------------




_SunTrust Bank __________________,
as a Lender


By: /s/ SHAWN WILSON        
Name: Shawn Wilson
Title: Director


_The Bank of Nova Scotia___________,
as a Lender


By: /s/ EUGENE DEMPSEY        
Name: Eugene Dempsey
Title: Director


Citibank, N.A. ___________,
as a Lender


By: /s/ JAMES M. WALSH     
Name: James M. Walsh
Title: Vice President and Managing Director


Skandinaviska Enskilda Banken AB_____,
as a Lender


By: /s/ PENNY NEVILLE-PARK     
Name: Penny Neville-Park
Title: Authorized Signatory


Skandinaviska Enskilda Banken AB_____,
as a Lender


By: /s/ DUNCAN NASH     
Name: Duncan Nash
Title: Authorized Signatory


JPMorgan Chase Bank N.A.,____,
as a Lender


By: /s/ JUSTIN KELLEY     
Name: Justin Kelley
Title: Authorized Signatory


The Royal Bank of Scotland PLC.,____,
as a Lender


By: /s/ MATHEW PENNACHIO     
Name: Mathew Pennachio
Title: Director

TECH DATA CORPORATION
SECOND AMENDMENT TO WAIVER AGREEMENT





--------------------------------------------------------------------------------








Branch Banking & Trust Company
as a Lender


By: /s/ ANTHONY NIGRO     
Name: Anthony Nigro
Title: Senior Vice President


U.S. Bank National Association
as a Lender


By: /s/ KENNETH R. FIELER     
Name: Kenneth R. Fieler
Title: Vice President


UniCredit Bank AG
as a Lender


By: /s/ DOUGLAS V. RIAHI     
Name: Douglas V. Riahi
Title: Managing Director


By: /s/ PRANAV SURENDRANATH     
Name: Pranav Surendranath
Title: Vice President, Risk Underwriter



TECH DATA CORPORATION
SECOND AMENDMENT TO WAIVER AGREEMENT



